                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


MAY MILLER and                                                                          PLAINTIFFS
TIMOTHY MILLER

vs.                                                       CIVIL ACTION NO. 3:14-CV-443-CRS

COTY, INC. and
COTY US, LLC                                                                          DEFENDANTS


                              MEMORANDUM OPINION AND ORDER

      I.       Introduction

            This matter is before the Court on Plaintiffs’ proffer of consumer complaints in compliance

with the Court’s December 12, 2018 Order (DN 98). DN 116. The Defendants responded to

Plaintiffs’ proffer of consumer complaints (DN 120), to which Plaintiffs replied (DN 125).

Following an extensive review, the Court will allow Plaintiffs to offer some consumer complaints

at trial on the grounds that the complaints are “substantially similar” to the injury in this case,

while excluding others.

      II.      Background

            On December 12, 2018, this Court ruled on a motion in limine of Defendants Coty, Inc.

and Coty, US, LLC (collectively, “Coty”) to exclude evidence concerning prior consumer

complaints. In its December 12, 2018 Memorandum Opinion, the Court detailed the Sixth Circuit

standard for evaluating the admissibility of consumer complaints:

            As a threshold matter, prior accidents must be ‘substantially similar’ to the one at
            issue before they will be admitted into evidence. Koloda v. General Motors Parts
            Div., General Motors Corp., 716 F.2d 373, 376 (6th Cir. 1983). Substantial
            similarity means that the accidents must have occurred under similar circumstances
            or share the same cause. See Brooks v. Chrysler Corp., 786 F.2d 1191, 1195 (D.C.
            Cir.), cert denied, 479 U.S. 853, 107 S.Ct. 185, 93 L.Ed.2d 119 (1986) (“[e]vidence
            of prior instances is admissible on the issues of the existence of a design defect and
       a defendant’s knowledge of that defect only if a plaintiff shows that the incidents
       ‘occurred under circumstances substantially similar to those at issue in the case at
       bar’”) (quoting McKinnon v. Skil Corp., 638 F.2d 270, 277 (1st Cir. 1981)) … The
       Plaintiff has the burden of proving the substantial similarity between prior accidents
       and his own. Lewy v. Remington Arms Co., 836 F.2d 1104, 1109 (8th Cir. 1988).

Rye v. Black & Decker Mfg. Co., 889 F.2d 100, 102 (6th Cir. 1989).

       In this case, May Miller sustained an injury while using a “Sally Hansen Extra Strength

All-Over Body Wax Kit.” DN 68, at 1. Specifically, the injury occurred while Timothy Miller

was waxing May’s pubic area. Id. at 2. The injury occurred while Timothy was waxing a section

of hair on May’s left labia majora. Timothy explained that he applied the wax to May’s left labia

majora, held the skin taut, and pulled the strip. DN 53, Ex. 1, 16–18. As he pulled the strip, the

skin on May’s labia majora tore and May started bleeding. Id. at 18; DN 53, Ex. 2, 40.

Immediately following the injury, May experienced bruising and swelling around the injury site.

DN 53, Ex. 2, 42.

       Based on the “substantially similar” standard, the Court excluded consumer complaints a)

involving an injury with no reference to the consumer’s bikini, vaginal, pubic, or genital area; and

b) regarding the Sally Hansen Lavender Wax Kit. DN 98. The Court also held that, without more

context, it could not rule on the remaining consumer complaints. Accordingly, the Court ordered

Plaintiffs to proffer any of the remaining consumer complaints if they wished to introduce the

complaints at trial. However, in keeping with the “substantially similar” standard, the Court

provided parameters for the remaining consumer complaints. Thus, the Court’s December 12,

2018 Order permitted Plaintiffs to proffer prior complaints from (1) the Sally Hansen Extra

Strength All-Over Body Wax Kit, which (2) involved an injury (3) associated with the removal of

the product from the consumer’s bikini, vaginal, pubic, or genital area. Id.




                                                 2
   III.      Discussion

          Plaintiffs’ proffer contains individual adverse event reports, in addition to a spreadsheet

containing thousands of complaints wherein Plaintiffs highlighted the complaints they wish to

admit at trial. Coty has briefed their objections utilizing a table. The Court finds that method is

also appropriate to organize its analysis of the complaints. The adverse event reports contain the

full names of the complainants, while the spreadsheet contains only first names. The Court will

use the complainants’ initials instead of the full name to identify the complaint, but will use the

first name where only the first name is given.

   A. Consumer Complaints from the Lavender Spa Wax Kit

          Plaintiffs acknowledge the Court’s Order precluding introduction of consumer complaints

concerning the Lavender Wax Kit. DN 116. Plaintiffs state that “Coty insufficiently segregates

consumer complaints based on wax types,” and Plaintiffs “specifically omitted Lavender Wax

complaints which were unambiguous based on consumer reference.” Id. (emphasis added).

Purportedly this means Plaintiffs proffered complaints that were ambiguous regarding which

product the consumer used.

          The proffered complaints contain three different Item/UPC codes: 1) “Sally Hansen Spa

Wax Hair Removal Kit for Body;” 2) “SH Brazilian Extra Strength Wax Hair Removal Kit for

Body;” and 3) “SH Brazilian Extra Strength All-Over Body Wax Kit.” Compare for example DN

116-1, at PageID# 1168 and DN 116-1, at PageID# 1165 and DN 116-1, at PageID# 1192. Coty

objects to admission of any complaint containing the “Sally Hansen Spa Wax Hair Removal Kit

for Body” Item/UPC code, asserting that those complaints are from the Lavender Wax Kit and are

in violation of the Court’s Order. DN 120, at 2 (citing Exhibit 3). In Plaintiffs’ Reply, Plaintiffs




                                                   3
“[u]pon further evaluation, and based upon the representations made by the Defendants in their

Response” withdraw the ambiguously branded “Lavender Wax” complaints. DN 125, at 1–2.

           The following complaints were withdrawn1 by Plaintiffs as being from the Lavender Wax

Kit (i.e., a different product) and will be excluded at trial:


    DN 116-1, PageID#                  Bates ID                       Complainant


    1168–69                    Coty000306                      C.I.


    1170–74                    Coty000301                      J.H.


    1175–77                    Coty000298                      N.Z.


    1178–80                    Coty000285                      S.B.


    1181–82                    Coty000286                      M.H.


    1183–84                    Coty000273                      F.I.


    1185–86                    Coty000277                      M.W.


    1187–88                    Coty000279                      R.K.


    1194                       Coty000182                      Faryn


    1195                       Coty000183                      Maroulia Jane




1
  In Plaintiffs’ Reply, Plaintiffs “reserve the right to revive these consumer complaints at trial pending testimony
regarding Defendants’ record keeping practices.” DN 125, at 1.

                                                           4
1195   Coty000183       Nancy


1196   Coty000184       Mary


1196   Coty000184       Christina


1197   Coty000185       Melanie


1197   Coty000185       Lorene


1198   Coty000186       Dorothy


1200   Coty000188       Rose


1201   Coty000189       Colleen


1201   Coty000189       Triscia


1202   Coty000190       Susan


1202   Coty000190       Mary Jane


1203   Coty000191       Name Illegible


1204   Coty000192       Colleen


1208   Coty000196       Michelly


1208   Coty000196       Deb




                    5
 1209                     Coty000197                  Stephanie


 1210                     Coty000198                  Darcy


 1212                     Coty000200                  Nazarene


 1212                     Coty000200                  Joy


 1212                     Coty000200                  Stacy




   B. Consumer Complaints Referencing Unrelated Injuries

        The injury sustained by May was a tear to her labia. Thus, the Court finds any complaint

that merely references bruising, irritated skin, rashes, swelling, or blistering without reference to

the skin being torn, lacerated, or ripped is not substantially similar to the injury in this case.

Further, complaints that the wax was stuck on the vaginal area are not substantially similar to

May’s injury.     The Court will exclude the following consumer complaints as not being

substantially similar:


 DN 116-1, PageID#         Bates ID       Complainant         Description


 1190                    Unavailable     Heather              Irritated vaginal area


 1192                    Unavailable     Stefanie             Irritated bikini area


 1192                    Unavailable     Jo Ann               Bruising on the bikini line


 1218                    Coty002         Krista               Bruised pelvic area



                                                  6
    1219                     Coty003           Melissa              Bruised bikini area


    1220                     Coty004           Tracie               Irritation and rash on bikini line


    1221                     Coty005           Sandra               Irritation to bikini area


    1231                     Coty015           Marlene              Red and purple marks on bikini area


    1232                     Coty016           Krista               Bruising and blistering on bikini area


    1233                     Coty017           Megan                Rash on bikini area


    1239                     Coty023           Laura                Bruising and oozing skin on bikini area


    1252                     Coty036           Liz                  Inflammation and pain to bikini area


    1255                     Coty039           Nita                 Bruising to bikini area


    1255                     Coty039           Megan                Wax stuck on vagina


    1261                     Coty045           Mayura               Bruising and irritation to bikini line


    1262                     Coty046           Kathryn              Bruising to bikini line


    1262                     Coty046           Lyn                  Black and purple welts to bikini area


    1268                     Coty052           Kathleen             Red mark on bikini line


    1274                     Coty058           Evan2                Burns on genitalia



2
 Coty objects to this complaint on that grounds that it concerns an unrelated injury: “burns of what appears to be
male genitalia, and thus not vaginal area…” DN 122 at 1. Upon review of the complaint, the Court determines that

                                                         7
 1276                         Coty060            Marta                Irritation to bikini line


 1278                         Coty062            Sherry               Bruising to bikini area


 1279                         Coty063            Kristie              Red and irritated bikini area


 1285                         Coty069            Patty                Bruising to bikini area


 1293                         Coty077            Maury                Burning, peeling, and swollen vagina


 1298                         Coty082            Maureen              Bruising to bikini area


 1299                         Coty083            Michal               Marks on bikini area


 1304                         Coty088            Heather              Bruising to bikini line


 1305                         Coty089            Stefanie             Irritated bikini area


 1306                         Coty090            Jo Ann               Bruising to bikini line


 1310                         Coty094            Heather              Irritated vaginal area




    C. Consumer Complaints with Insufficient Amount of Information

    The Court finds that the following consumer complaints, despite referencing bleeding,

scarring, or peeling of skin, lack sufficient information to determine substantial similarity.

Accordingly, Plaintiffs have failed to satisfy their burden of proving substantial similarity. See



the complaint involved an injury to female genitalia: “I have a patient in the ER with first degree burns on her inner
thigh and outside genitalia.” DN 116-1, PageID# 1274 (emphasis added). Nevertheless, the complaint will be
excluded as referencing an unrelated injury.

                                                           8
Rye, 889 F.2d at 102. The Court will exclude the following consumer complaints as not being

substantially similar:


       DN 116-1,              Bates ID        Complainant Description
       PageID#

    1125–28                 Coty000225 B.G.                       “I went to use this wax on my bikini line
                                                                  and I am now bleeding.” DN 116-1,
                                                                  PageID# 1125. “On my bikini area, after
                                                                  the wax strip was removed, blood
                                                                  immediately rose to the surface of my
                                                                  skin and a bunch of red spots appeared.”
                                                                  Id. at 1128.

    1143–44                 Coty000230 M.L.                       “Consumer used the product and she says
                                                                  the product has caused scarring on her
                                                                  arms, and bikini area.” Id. at 1143.3

    1145–47                 Coty000255 K.N.                       “I have permanent scarring on my skin as
                                                                  a result of applying your product…” Id.
                                                                  at 1145.

    1193                    Unavailable       Talia               “I have some areas on my bikini area
                                                                  where the top layer of skin has been
                                                                  removed.” Id. at 1193.

    1228                    Coty012           Rachel              “As I went to take off the strip on one
                                                                  arm it did not take the hair off but it took
                                                                  my skin off instead. I also tried it on my
                                                                  bikini line area thinking it would grab
                                                                  longer hair, and then also on one strip of
                                                                  my leg, all with the same results. The
                                                                  next morning the places I tried to wax all
                                                                  developed into a major rash…” Id. at
                                                                  1228.

    1234                    Coty018           Tracy               “She applied the wax to her bikini area
                                                                  and when she removed the product, some
                                                                  of her skin was removed.” Id. at 1234.




3
 The Court notes that Defendants did not object to this complaint in Defendants’ Response to Plaintiffs’ proffer.
The Court nevertheless finds that this complaint contains insufficient information to determine substantial similarity
and will exclude it accordingly.

                                                          9
1241   Coty025   Marina         “The wax peeled off layers of my skin all
                                down my thighs, resulting in red welts
                                that are not subsiding and large, dark
                                bruises along my bikini line.” Id. at
                                1241.

1245   Coty029   Marie          “Consumer used the product on her bikini
                                area and it removed skin instead of
                                hair…” Id. at 1245.

1274   Coty058   Bonnie         “I used Sally Hansen All-Over Body Wax
                                Kit on my bikini area and it caused
                                extreme skin excoriation with bleeding
                                and redness. It took 5 days of applying
                                Neosporin and dressings to alleviate the
                                excoriation and pain.” Id. at 1274

1274   Coty058   Spring         “I used the wax on my pubic area and two
                                days after using it my skin is bruised.
                                The area looks pink and purple. I have
                                scab like sores.” Id. at 1274.

1277   Coty061   Krystle        “I followed your instructions to the t, and
                                trimmed the bikini area 2 days prior…,
                                and not only did it not get all the hair, but
                                I am completely BRUISED and even
                                bleeding in some areas.” Id. at 1277
                                (emphasis in original).

1286   Coty070   Insanity1972   “Tried in bikini area and it caused painful
                                blood blisters and terrible bruising.” Id.
                                at 1286.

1288   Coty072   Paula          “Now my bikini line is black, red, purple,
                                all colors, with blisters and blood…” Id.
                                at 1288.

1290   Coty074   Kamie          “…I noticed that my bikini area and the
                                back of my knees were blistered and
                                bleeding.” Id. at 1290.

1298   Coty082   Joanne         “I used this product about two months
                                ago; while removing the wax it caused
                                bleeding on legs in bikini area.”




                           10
    D. Substantially Similar Consumer Complaints

    The Court finds that the following consumer complaints are substantially similar to the injury

in this case because the complaints 1) reference torn, ripped, or lacerated skin in the bikini, vaginal,

or genital area and 2) are from the use of the Sally Hansen Extra Strength All-Over Body Wax Kit.

Accordingly, the Court will allow Plaintiffs to offer the following consumer complaints at trial:


 DN 116-1, PageID#          Bates ID       Complainant Description


 1129–32                 Coty000251        C.G.              Ripped skin; one inch cut on labia


 1133–36                 Coty000247        A.S.              Skin tear on bikini area


 1137–42                 Coty000232        B.H.              Skin removal from clitoris; received
                                                             fourteen stiches

 1148–50                 Coty000265        R.W.              Ripped skin on bikini area; bleeding


 1151–52                 Coty000268        K.M               Cut on bikini area; bleeding


 1153–57                 Coty000258        S.D.              Torn labia


 1158–61                 Unavailable       May Miller Tearing of the vaginal area; sixteen
                                           (Plaintiff) stiches

 1162–64                 Coty000270        C.N.              Ripped skin on bikini area


 1165–67                 Coty000222        A.M.              Four stitches on labia


 1222                    Coty006           Patricia          Torn skin on bikini area




                                                  11
   E. Duplicates

       Coty objects to a number of the proffered consumer complaints on the grounds that the

complaints are duplicate complaints (complaints by the same individual and involving the same

incident). Where the original was not excluded supra, the Court agrees with Coty that the duplicate

should be excluded to avoid jury confusion. Where the original was excluded supra, the duplicate

will likewise be excluded. These complaints are addressed as follows:


 DN 116-1, PageID#         Bates ID      Complainant Ruling


         1220              Coty 004          Aarin       Excluded as duplicate of DN 116-1, at
                                                         1165–67.

         1225              Coty009           Keiko       Excluded as duplicate of DN 116-1, at
                                                         1151–52.

         1226              Coty010          Marian       Duplicate of DN 116-1, at 1143–44.
                                                         The original was excluded under
                                                         subsection C for not being substantially
                                                         similar. The duplicate will likewise be
                                                         excluded.

         1232              Coty016           Krista      Coty objects on the grounds that this
                                                         complaint is a duplicate of DN 116-1,
                                                         at 1218.        The Court, however,
                                                         determines that these complaints are
                                                         not the same because the incidents are
                                                         described differently, and the consumer
                                                         locations are different. Regardless, the
                                                         Court excluded this “duplicate”
                                                         complaint in subsection B for not being
                                                         substantially similar.

         1238              Coty022          Brittany     Excluded as duplicate of DN 116-1, at
                                                         1137–42.

         1260              Coty044          Amanda       Excluded as duplicate of DN 116-1, at
                                                         1133–36.




                                                12
          1264              Coty048           Rina       Excluded as duplicate of DN 116-1, at
                                                         1148–50.

          1281              Coty065          Chao        Excluded as duplicate of DN 116-1, at
                                                         1129–32.

          1291              Coty075       May Miller     Excluded as duplicate DN 116-1, at
                                          (Plaintiff)    1158–61.

          1299              Coty083           Sara       Excluded as duplicate of DN 116-1, at
                                                         1153–57.

          1304              Coty088         Heather      Coty objects on the grounds that this
                                                         complaint is a duplicate of DN 116-1,
                                                         at 1190.        The Court, however,
                                                         determines that these complaints are
                                                         not the same because the incidents are
                                                         described differently, and were
                                                         submitted      on    different     dates.
                                                         Regardless, the Court excluded this
                                                         “duplicate” complaint in subsection B
                                                         for not being substantially similar.

         1305–06            Coty089         Jo Ann       Duplicate of DN 116-1, at 1192. The
                                                         original was excluded under subsection
                                                         B for not being substantially similar.
                                                         The duplicate will likewise be
                                                         excluded.

          1307              Coty091          Talia       Duplicate of DN 116-1, at 1193. The
                                                         original was excluded under subsection
                                                         B for not being substantially similar.
                                                         The duplicate will likewise be
                                                         excluded.



   IV.      Order

         On December 12, 2018, the Court granted in part and denied in part Defendants’ motion in

limine to exclude consumer complaints. DN 98. The Court ordered Plaintiffs to proffer the

consumer complaints Plaintiffs wished to introduce at trial. Id. For the reasons set forth above,

and the Court being otherwise sufficiently advised, the Court further ORDERS:


                                                13
  1) Subject to a ruling on foundation at trial, the Plaintiffs may offer the following complaints:


 DN 116-1, PageID#       Bates ID             Complainant Description


1129–32                Coty000251             C.G.            Ripped skin; one inch cut on labia


1133–36                Coty000247             A.S.            Skin tear on bikini area


1137–42                Coty000232             B.H.            Skin removal from clitoris; received
                                                              fourteen stiches

1148–50                Coty000265             R.W.            Ripped skin on bikini area; bleeding


1151–52                Coty000268             K.M             Cut on bikini area; bleeding


1153–57                Coty000258             S.D.            Torn labia


1158–61                Unavailable            May Miller      Tearing of the vaginal area; sixteen
                                              (Plaintiff)     stiches

1162–64                Coty000270             C.N.            Ripped skin on bikini area


1165–67                Coty000222             A.M.            Four stitches on labia


1222                   Coty006                Patricia        Torn skin on bikini area




  2) The remaining consumer complaints are excluded.


IT IS SO ORDERED.



                          February 20, 2019

                                                            Char
                                                               lesR.Si
                                                                     mpsonI
                                                                          II,Seni
                                                                                orJudge
                                                               Unit
                                                                  edStat
                                                                       esDi
                                                                          str
                                                                            ictCour
                                                                                  t
                                                     14
